Name: 87/527/EEC: Commission Decision of 13 October 1987 on the maintenance of the status of the United Kingdom as regards classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  Europe
 Date Published: 1987-10-28

 Avis juridique important|31987D052787/527/EEC: Commission Decision of 13 October 1987 on the maintenance of the status of the United Kingdom as regards classical swine fever Official Journal L 306 , 28/10/1987 P. 0036 - 0036*****COMMISSION DECISION of 13 October 1987 on the maintenance of the status of the United Kingdom as regards classical swine fever (87/527/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Decision 87/230/EEC (2), and in particular Article 8 (2) thereof, Whereas, by Commission Decision 81/400/EEC of 15 May 1981 establishing the status of Member States as regards classical swine fever with a view to its eradication (3), the United Kingdom was recognized as being officially free from classical swine fever; Whereas status as a Member State officially free from classical swine fever is of special importance in view of the rules on intra-Community trade laid down by Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (4), and in particular Article 4b thereof, Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Commuinity trade in fresh meat (5), and in particular Article 13a thereof, and Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community in meat products (6), and in particular Article 10 thereof; Whereas an outbreak of classical swine fever has been recorded on 30 August 1987 in the territory of the United Kingdom; Whereas the outbreak recorded is located within a clearly defined part of the territory of the United Kingdom; Whereas the United Kingdom authorities have taken all measures necessary to control the disease and any movement of pigs and pigmeat products from those parts of the territory exposed to risks of contamination; Whereas, under those circumstances, the status of the United Kingdom as officially free from classical swine fever should be maintained for the period necessary to clarify the situation and adopt the requisite measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The status of the United Kingdom as a Member State officially free from classical swine fever shall be maintained until 31 October 1987. Article 2 The Commission shall monitor the development of classical swine fever in the United Kingdom with a view to adopting appropriate decisions before 31 October 1987 depending on such development. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 October 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 99, 11. 4. 1987, p. 16. (3) OJ No L 152, 11. 6. 1981, p. 37. (4) OJ No C 121, 29. 7. 1964, p. 1977/64. (5) OJ No L 302, 31. 12. 1972, p. 24. (6) OJ No L 47, 21. 2. 1980, p. 4.